 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 1 of 8 PageID: 1




                               UNITED STATE DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

                                                :   CIVIL ACTION NO.:
 J.E.F.                                         :
                                                :
                           Plaintiff(s),        :
                                                :
               v.                               :   NOTICE OF REMOVAL ON BEHALF
                                                :   OF DEFENDANT BIG BROTHERS BIG
                                                :   SISTERS OF AMERICA
 BIG BROTHERS BIG SISTERS OF
 AMERICA; and BIG BROTHERS-BIG                  :
 SISTERS OF SOMERSET COUNTY                     :
                                                :
                           Defendant(s)         :
                                                :
                                                :

TO:       Clarkson S. Fisher Building
          & U.S. Courthouse
          402 East State Street
          Room 2020
          Trenton, NJ 08608


          PLEASE TAKE NOTICE that Big Brothers Big Sisters of America (hereinafter

“BBBSA”), by and through counsel at Goldberg Segalla LLP, hereby removes the civil action

currently pending in the Superior Court of the State of New Jersey, Somerset County, Law

Division under Docket No. SOM-L-000604-21 (“the State Court Action”), pursuant to 28 U.S.C.

§§ 1441 and 1446, as amended, and in accordance with 28 U.S.C. § 1332, as amended, on the

following grounds:

I.        PLEADINGS AND RELEVANT FACTS

          1.        On or about April 29, 2021, J.E.F. (“Plaintiff”) commenced the State Court

Action by filing a Complaint (“Plaintiff’s Initial Complaint”) with the Deputy Clerk of the

Superior Court, Somerset County, New Jersey. In Plaintiff’s Initial Complaint, Plaintiff alleged

that Plaintiff was sexually abused by Raymond Booth (“Booth”) while Booth was volunteering



30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 2 of 8 PageID: 2




as a Big Brother for either Big Brothers Big Sisters of Coastal & Northern New Jersey or Big

Brothers Big Sisters State Association of New Jersey (“the BBBSA Affiliates”). A copy of

Plaintiff’s Initial Complaint is annexed hereto as Exhibit A.

         2.    On or about May 3, 2021, the BBBSA Affiliates were served with copies of

Plaintiff’s Initial Complaint and a corresponding summons. Copies of the filed Affidavits of

Service related to the BBBSA Affiliates are annexed hereto as Exhibits B and C.

         3.    On or about May 4, 2021, BBBSA was served with a copy of Plaintiff’s Initial

Complaint and a corresponding summons. A copy of the filed Affidavit of Service related to

BBBSA is annexed hereto as Exhibit D.

         4.    On June 25, 2021 and July 9, 2021, the BBBSA Affiliates and BBBSA filed their

Answers to Plaintiff’s Initial Complaint.       Copies of the pertinent Answers are annexed

respectively hereto as Exhibits E and F.

         5.    The BBBSA Affiliates included a Third-Party Complaint in their Answer, therein

naming Booth as a third-party defendant to this action. See Exhibit E at p. 14-15.

         6.    On July 21, 2021, with the consent of the BBBSA Affiliates and BBBSA,

Plaintiff moved to amend Plaintiff’s Initial Complaint, therein conceding that he mistakenly

identified the BBBSA Affiliates in his Initial Complaint, acknowledging that Big Brothers-Big

Sisters of Somerset County (“BBBSA Somerset County”) should have been named in their place,

and requesting permission to substitute the BBBSA Affiliates for BBBSA Somerset County. A

copy of Plaintiff’s Motion to Amend (without attachments) is attached hereto as Exhibit G.

         7.    On August 9, 2021, Plaintiff received permission to make the aforementioned

substitution and file and serve his Amended Complaint. A copy of the Somerset County Court’s

Order is attached hereto as Exhibit H.



                                               -2-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 3 of 8 PageID: 3




         8.    On August 17, 2021, Plaintiff filed his Amended Complaint, therein naming

BBBSA and BBBSA of Somerset County as the sole defendants in the State Court Action. A

copy of Plaintiff’s Amended Complaint is attached hereto as Exhibit I.

         9.    Booth was never served with the BBBSA Affiliates’ Third-Party Complaint.

Additionally, the BBBSA Affiliates were responsible for the only claims pending against Booth

and they were dismissed from this matter. See Exhibits F and H. As such, all claims pending

against Booth have been extinguished—he is no longer a named party to this action.

         10.   BBBSA Somerset County was dissolved in 1991. A copy of the Certificate of

Dissolution of BBBSA Somerset County is annexed hereto as Exhibit J.

         11.   Plaintiff was aware that BBBSA Somerset County was dissolved when Plaintiff

filed his Motion to Amend. A copy of an email chain between counsel dated July 9, 2021 – July

14, 2021 is annexed hereto as Exhibit K (“We intend to dismiss the [Initial Local Affiliates] and

substitute in [BBBSA Somerset County], which was dissolved in April 1991.”).

         12.   Plaintiff is a resident of and resides in the State of New Jersey. See Exhibit H.

         13.   The BBBSA Affiliates have principal places of business in New Jersey. See

Exhibit E.

         14.   BBBSA Somerset County had a principal place of business in New Jersey before

its formal dissolution. See Exhibit J.

         15.   BBBSA was and is a Florida corporation with a principal place of business in

Florida. See Exhibit F.

II.      LEGAL GROUNDS FOR REMOVAL

         16.   This matter may be removed pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and

28 U.S.C. § 1446 because, as explained below: BBBSA Somerset County was fraudulently



                                               -3-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 4 of 8 PageID: 4




joined as a named defendant in the Amended Complaint; BBBSA and Plaintiff are of a diverse

state citizenship; the matter in controversy exceeds $75,000.00; no interested party at home in

the forum jurisdiction has been properly named and served with the Amended Complaint; and

diversity jurisdiction did not exist until Plaintiff filed his Amended Complaint.

A.       Diversity Jurisdiction Exists Between the Plaintiff and the Non-Fraudulently Joined
         Defendant (BBBSA)

         17.   Although diversity jurisdiction ordinarily only exists when the amount in

controversy exceeds the sum or value of $75,000.00 and when each plaintiff is of a diverse state

citizenship from every defendant, 28 U.S.C. § 1332, a diverse defendant may properly remove a

pending action if the plaintiff fraudulently joined a non-diverse defendant to defeat diversity

jurisdiction. In re Briscoe, 448 F.3d 201, 215-16 (3d Cir. 2006).

         18.   “Joinder is fraudulent where there is no reasonable basis in fact or colorable

ground supporting the claim against the joined defendant, or no real intention in good faith to

prosecute the action against the defendants or seek a joint judgment.” Batoff v. State Farm Ins.

Co., 977 F.2d 848, 851 (3d Cir. 1992) (internal quotation marks omitted).

         19.   Courts may “pierce the pleadings” and look beyond the plaintiff’s allegations “for

indicia of fraudulent joinder”—they may consider the plaintiff’s conduct and other “reliable

evidence that the defendant may proffer to support the [requested] removal.” Briscoe, 448 F.3d

at 218-20.

         20.   Plaintiff is a resident of and resides in the State of New Jersey. See Exhibit H.

         21.   BBBSA and BBBSA Somerset County are the only defendants named in

Plaintiff’s Amended Complaint. Id.

         22.   BBBSA is a Florida corporation with a principal place of business in Florida. See

Exhibit F.


                                                -4-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 5 of 8 PageID: 5




         23.   Although BBBSA Somerset County formerly had a principal place of business in

New Jersey, it was formally dissolved in 1991. See Exhibit J.

         24.   Plaintiff was aware of BBBSA Somerset County’s dissolution at the time he

moved to amend his pleadings. See Exhibit K.

         25.   Plaintiff further noted in his Amended Complaint that BBBSA Somerset County

was dissolved in 1991. See Exhibit I at ¶ 4.

         26.   Consequently, Plaintiff’s conduct, BBBSA Somerset County’s certificate of

dissolution, and Plaintiff’s Amended Complaint demonstrate that Plaintiff has no reasonable

basis or intent to pursue claims against BBBSA Somerset County. See Exhibits I, J, and K.

         27.   As BBBSA Somerset County is the only non-diverse defendant named in

Plaintiff’s Amended Complaint and Plaintiff has no reasonable basis or intent to pursue claims

against BBBSA Somerset County, the inclusion of BBBSA Somerset County in Plaintiff’s

Amended Complaint qualifies as fraudulent joinder and may not prevent removal that is

otherwise proper. See Batoff, 977 F.2d at 851.

         28.   Moreover, the amount in controversy in this matter exceeds $75,000—Plaintiff

seeks damages for past and continuing: “severe and permanent emotional distress, including

physical manifestations of emotional distress”; “deprivation of the full enjoyment of life”;

“expenses for medical and psychological treatment, therapy, and counseling”; and “loss of

income and/or loss of earning capacity”. See Exhibit I at ¶ 46.

         29.   Because BBBSA and Plaintiff are of a diverse citizenship, BBBSA Somerset

County was fraudulently joined to defeat said citizenship, and the amount in controversy exceeds

$75,000, removal of this action is proper. In re Briscoe, 448 F.3d at 215-16.




                                               -5-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 6 of 8 PageID: 6




B.       No Forum Defendant Has Been or Can Be Properly Joined and Served

         30.   “A civil action removable solely on the basis of [diversity jurisdiction] may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought”. 28 U.S.C. § 1441 (emphasis added).

         31.   In the Third Circuit, litigants need not wait to be joined and served with a

pleading to initiate removal proceedings. Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902

F.3d 147, 154 (3d Cir. 2018).

         32.   BBBSA is a Florida corporation with a principal place of business in Florida.

         33.   BBBSA Somerset County, as a dissolved entity, may not be properly joined and

served. See Exhibit J.

         34.   As the parties in interest to Plaintiff’s Amended Complaint have not been joined

and served (and the only defendant that may be properly joined and served is not a citizen of

Plaintiff’s chosen forum—New Jersey), removal is proper pursuant to 28 U.S.C. § 1441.

C.       Removal is Timely

         35.   “[I]f [a] case started by the initial pleading is not removable, a notice of removal

may be filed within thirty days after receipt by the defendant, through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446.

         36.   Plaintiff’s Initial Complaint identified the BBBSA Affiliates as defendants. The

BBBSA Affiliates each had principal places of business in New Jersey and their presence as

interested parties in the litigation prevented removal.

         37.   Removal did not become possible until August 17, 2021, the date upon which

Plaintiffs’ Motion to Amend was granted, thereby substituting the BBBSA Affiliates for BBBSA

Somerset County and providing BBBSA with grounds to argue and establish fraudulent joinder.

                                                -6-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 7 of 8 PageID: 7




         38.   As such, BBBSA’s removal petition is timely filed. See 28 U.S.C. § 1446.


 Dated: August 23, 2021                     Respectfully submitted,

                                         /s/ _________________________
                                             David S. Osterman, Esq.
                                             GOLDBERG SEGALLA LLP
                                            301 Carnegie Center Drive, Suite 200
                                            Princeton, New Jersey 08540-6587
                                            TEL 609.986.1310
                                            FAX 609.986.1301
                                            dosterman@goldbergsegalla.com
                                            Attorneys for Big Brothers Big Sisters of America




                                             -7-
30658191.v8
 Case 3:21-cv-15850-MAS-DEA Document 1 Filed 08/23/21 Page 8 of 8 PageID: 8




                                 CERTIFICATE OF SERVICE

         I certify that on August 23, 2021, I filed the foregoing Notice of Removal via the Court’s

CM/ECF electronic filing system, which will give notice to all parties and their counsel of

record. I also served a copy of the foregoing via regular U.S. Mail upon:

                Benjamin D. Andreozzi, Esq.
                ANDREOZZI + FOOTE
                4503 North Front Street
                Harrisburg, PA 17110
                Attorneys for Plaintiff




                                          /s/ _________________________
                                              David S. Osterman, Esq.
                                              GOLDBERG SEGALLA LLP
                                              301 Carnegie Center Drive, Suite 200
                                              Princeton, New Jersey 08540-6587
                                              TEL 609.986.1310
                                              FAX 609.986.1301
                                              dosterman@goldbergsegalla.com
                                              Attorneys for Big Brothers Big Sisters of America




30658191.v8
